Citation Nr: 1712940	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia patella status post anterior cruciate ligament (ACL) and posterior horn medial meniscus repair (left knee disability), currently rated as 10 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Accredited Agent


WITNESSES AT HEARING ON APPEAL

Veteran and D.A


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana. 

The Veteran was afforded a video conference hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This appeal was previously before the Board in October 2014 and was remanded for further development to include a new VA examination and subsequent issuance of a supplemental statement of the case.  It has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, the Board finds that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran reported in her April 2014 video conference hearing that her service-connected left knee disability had become worse since her November 2013 VA examination.  Accordingly, another VA examination was scheduled for February 2015 in compliance with the November 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   However, the Veteran never returned phone calls or responded to correspondence to schedule the examination, so it was cancelled. 

The Board acknowledges the provisions of 38 C.F.R. § 3.655 (2016) regarding action to be taken when a Veteran fails to report for a VA examination scheduled in conjunction with a claim for increase.  38 C.F.R. § 3.655(b).  Here, however, the supplemental statement of the case which provides the Veteran with notice of the provisions of 38 C.F.R. § 3.655(b) appears to have been sent to an address other than the Veteran's last address of record.

The Board also notes that the Veteran's last address of record may not be her current address, as correspondence was recently returned to VA that utilized this address.  However, the Veteran has not informed the VA that her address of record has changed.  As the Veteran has moved several times during the pendency of this claim, the RO/AMC should thus verify the Veteran's address prior to sending any additional communication.

Accordingly, the Board finds that given the above, and affording the Veteran the benefit of the doubt, the Veteran should be scheduled for a new VA examination.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102(2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also notes that, in light of the recent holding in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (CAVC) held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  In this regard, the Veteran's November 2013 VA examination is also not in compliance with the Correia holding and a new examination is therefore also warranted to obtain these additional medical findings. 
A claim for TDIU is part of an increased rating claim and must therefore also be remanded until a new VA examination is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's mailing address and telephone number using all available reasonable means, including contacting the representative currently granted the Veteran's power of attorney, and examining the address currently being used by VA for the purpose of paying the Veteran his VA compensation benefits.  

2.  Obtain any relevant current VA treatment records from August 2016 to present and associate them with the Veteran's claims file. 

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of her left knee disability, to include any functional problems with employment.  In accordance with Correia, the range of motion should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

a.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

b.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

The Veteran is advised that failure to report for this examination, without good cause, will result in the denial of her claim for an increased rating.  38 C.F.R. § 3.655(b).

4.  If the Veteran, without good cause, fails to report for the scheduled VA examination, ensure that a copy of the notice of that examination is associated with the claims file, to include whether any notice that was sent was returned as undeliverable.  The Veteran should also be sent a VCAA letter outlining the provisions of 3.655(b).

5.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case, given an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

